RESPONSE TO AMENDMENT

Claims 1-15 are pending in the application.  Claims 11-15 have been withdrawn due to Applicant’s election.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata (U.S. Pat. Pub. 2014/0377552) in view of Kazuko (JP2016-124994).  For discussion of Kazuko, see the English Machine Translation.
Regarding claims 1 and 6, Kurata teaches an underwater structure having a fouling release coating system on at least a portion thereof (Abstract; Paragraph [0001]), the fouling release coating system comprising a pressure sensitive adhesive foil comprising a fouling release coating (Abstract).
Kurata fails to teach an edge sealant fouling release coating composition operable to be applied to an edge of the pressure sensitive adhesive foil and cured.
Kazuko teaches an underwater structure (Abstract) having a fouling release coating system on at least a portion thereof (Paragraph [0023]), the fouling release coating system comprising a foil (sheets, Abstract) comprising a fouling release coating (Abstract) and an edge sealant fouling release coating composition operable to be applied to an edge of the foil and cured (adhesive tape 20, Abstract).  Kazuko further teaches when a plurality of the sheets (foil) are spread over at least a part of the surface of the structure, boundaries and gaps are formed by edges of adjacent sheets and that the adhesive tape (edge sealant) is applied so as to cover such a boundary line or gap (Paragraph [0023]), thereby providing excellent antifouling properties (Paragraph [0023]) and preventing seawater from entering from the boundary or gap (Paragraph [0028]).
Kurata and Kazuko both relate to fouling release coatings for underwater structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date for the fouling release coating system of Kurata further comprise the edge sealant adhesive tape of Kazuko applied to an edge of the pressure sensitive adhesive foil in order to cover boundaries and gaps formed by edges of adjacent pressure sensitive adhesive foils.  One of ordinary skill in the art would have been motivated to have the fouling release coating system of Kurata further comprise the edge sealant adhesive tape of Kazuko applied to an edge of the pressure sensitive adhesive foil in order to prevent seawater from entering from the boundaries or gaps and to ensure excellent antifouling properties across the structure.
Regarding claims 2 and 7, Kurata teaches wherein the pressure sensitive adhesive foil comprises: (i) an adhesive layer (Abstract); (ii) a structural layer applied over and to the adhesive layer (i) (base material layer, Abstract); (iv) a silicone fouling release top coat applied over and to the structural layer (ii) (antifouling layer, Abstract).
Regarding claims 3 and 8, Kurata teaches wherein the structural layer (ii) (base material layer, Abstract) comprises either a synthetic material layer (iia) or a thermoplastic layer (iib) (Paragraphs [0058] and [0066]).
Regarding claims 4 and 9, Kazuko teaches wherein the edge sealant fouling release coating composition comprises a reactive silicone polymer (silicone oil, Paragraphs [0047] and [0051]-[0056]), a non-reactive silicone polymer (silicone resin, organopolysiloxane, Paragraphs [0049] and [0058]) and a crosslinker (Paragraphs [0078]-[0079]).
Regarding claims 5 and 10, Kazuko teaches wherein the reactive silicone polymer comprises a hydroxyl-functional polyorganosiloxane (Paragraphs [0051]-[0056]).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed May 16, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that the Office Action cites paragraphs 47, 51-56, 49, 58, 78, and 79 of Kazuko as disclosing an edge sealant fouling release coating composition that comprises a reactive silicone polymer, a non-reactive silicone polymer, and a crosslinker and that this appears to be incorrect as these paragraphs relate to the antifouling layer (A1) of the sheets that are spread onto the surface.
 	However, it is clear from the rest of the disclosure of Kazuko that this is a typo and those paragraphs do in fact relate to the antifouling layer (A2) and not (A1).  Upon a full reading of Kazuko, there are several instances where the antifouling layer (A1) is written where (A2) is clearly meant to be instead.  In Kazuko, the main concept/invention is to a sealing adhesive tape 20 that comprises an antifouling layer (A2) 2, optionally a base material layer 4, and a pressure sensitive adhesive layer 3 (Abstract; Paragraphs [0023], [0030]-[0032], [0036], and [0038]; Figs. 1-4).  Note that while Paragraphs [0036] and [0038] refer to (A1), these paragraphs are discussing the sealing adhesive tape 20 and therefore, the (A1) is a typo that should be (A2).  Further evidence that paragraphs 47, 51-56, 49, 58, 78, and 79 are actually about (A2) is that the paragraphs preceding these discuss the figures and how the sealing adhesive tape 20 comprises an antifouling layer (A2) 2, optionally, a base material layer 4, and an adhesive layer 3 and that the paragraphs following the paragraphs discussing the antifouling layer discuss specifics of the base material layer 4 and the adhesive layer 3.  As such, Applicant’s arguments are deemed unpersuasive.
	Applicant argues that the portion of Kazuko relating to a “touch-up” operation presents this as being “very burdensome” and having problems in terms of accuracy and contamination and Kazuko discloses instead to spread a plurality of sheets having an antifouling layer onto a surface such that their ends cover each other (i.e., to eliminate the need for the “touch-up” operation using a sealant or paint being applied to a boundary or gap formed between the sheets) which Applicant argues is disclosed in Paragraph [0023].  Thus, Applicant argues, Kazuko discloses against using a sealant or paint as an edge sealant coating composition in combination with a foil.
	However, Kazuko actually discloses, particularly in Paragraph [0023], that when a plurality of sheets 10 having the antifouling layer (A1) on the surface are spread over at least a part of the surface of a structure, boundaries and gaps are formed by edges of adjacent sheets and that an adhesive tape 20 including an antifouling layer (A2) and an adhesive layer is attached so as to cover such a boundary line or a gap (additionally see Fig. 2(a)-(c)).  Therefore, the sheets 10 of Kazuko act the same as the claimed foil and the antifouling layer (A2) is the same as the claimed edge sealant fouling release coating.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues Kazuko does not disclose that the edge sealant or paint, or the sealing adhesive tape, is a fouling release coating composition as antifouling is not equivalent to fouling release.  Applicant thus argues that even if one skilled in the art combined the references as proposed in the Office action, it would not result in the coating system recited in claim 1.
However, Paragraph [0002] of the published instant specification states “Fouling release coating systems are designed to prevent fouling organisms, such as barnacles, mussels and algae, from adhering to the surface of underwater structures, for example ships, piers, pipes etc.” and Kazuko, in Paragraph [0001], discloses that the present invention relates to an antifouling method for a surface of underwater structures for preventing aquatic organisms from adhering thereto.  Further, as discussed above, the antifouling layer of Kazuko is the same as the claimed fouling release coating.  Therefore, one of ordinary skill in the art would have recognized that “antifouling” and “fouling release” are merely synonyms of each other as they are both used for the same purpose: preventing fouling of a surface and in this case, an underwater structure.  Additionally, Applicant has not provided any evidence that “antifouling” and “fouling release” are not equivalent terms.  As such, Applicant’s arguments are deemed unpersuasive.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784                                                                                                                                
/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
August 1, 2022